        Case 4:18-cr-00044-BMM Document 46 Filed 02/24/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                           CR 18-44-GF-BMM

               Plaintiff,
                                                          ORDER
       vs.

MARCUS WAYNE LOGAN,

               Defendant.


      Marcus Wayne Logan filed a motion for early termination of supervised

release. Doc. 39. United States Probation does not oppose Logan being discharged

from supervision at this time. Doc. 45. The Court conducted a hearing on the motion

on February 24, 2021. Id. For the reasons below, the Court grants Logan’s motion.

      The Court sentenced Logan to the Bureau of Prisons for a term of 14 months.

Doc. 32. The Court required Logan to complete 3 years of supervised release. Id.

Logan began his supervised release April 2019.        Doc. 1010. at 2.    Logan’s

supervising probation officer reports that he supports early termination of Logan’s

supervision.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interest of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in

                                         1
           Case 4:18-cr-00044-BMM Document 46 Filed 02/24/21 Page 2 of 2



18 U.S.C. § 3553(a) when evaluating whether to terminate a term of supervised

release.

      The factors in 18 U.S.C. § 3553(a) support an early termination of Logan’s

supervised release. Logan’s supervising probation officer reports that Logan has

had zero issues of non-compliance with the terms of his supervision. Logan has

maintained employment and sobriety since the start of his supervision. The record

indicates that Logan has since moved to Kalispell to be closer to his mother. These

successes, in conjunction with Logan’s compliance with the terms of his supervision,

demonstrate that termination of supervision is warranted.

      Accordingly, IT IS ORDERED:

      1.       Defendant Logan’s Motion for Early Termination of Supervised

               Release (Doc. 39) is GRANTED.

      2.       Defendant Logan is DISCHARGED from supervised release.

      DATED this 24th day of February, 2021.




                                         2
